Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claim 1, line 15, “above main hinge shaft” should be “above the main hinge shaft”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 12-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 10378815 to Lee et al (hereinafter Lee ‘815).
Lee ‘815 discloses (Claim 1). A refrigerator 1 comprising: a cabinet 10; a control unit 14 provided on the cabinet and configured to control operation of the refrigerator; a main door 40 configured to open and close at least a portion of the cabinet and defining a door opening, the main door being configured to rotate about a main hinge shaft; a sub-door 50 configured to open and close at least a portion of the door opening of the main door, the sub-door 50 being configured to rotate about a sub-hinge shaft 501a; a panel assembly provided at the sub-door; a circuit board (PCB 602-604) provided on the panel assembly; a wire 607 that is to electrically connect with the control unit 14, a sub-hinge cover 505 (Fig. 30) including a cover body provided on the main door or the sub-door and a shaft cover part provided above main hinge shaft or the sub-hinge shaft, wherein the shaft cover part is formed with a plurality of through holes in which the wire 607 passes (as shown in the attached marked-up copy of Fig. 30, each of the first shaft cover part and the second shaft cover part having a respective through hole therein); (Claim 2). The refrigerator of claim 1, wherein the shaft cover part comprises: a first shaft cover part (see attached marked-up copy) provided above the sub-hinge shaft and defining a first through-hole in which the wire 607 passes; and a second shaft cover part provided above the main hinge shaft and defining a second through-hole in which the wire 607 passes; (Claim 6). The refrigerator of claim 2, wherein the shaft cover part 505 further comprises a cover connection part (vertical wall portion between the first and second shaft cover parts, see attached marked-up copy) configured to connect the first shaft cover part with the second shaft cover part, wherein the cover connection part is formed with a third hole communicating the first through-hole with the second through-hole; (Claim 7). The refrigerator of claim 6, wherein the shaft cover part 505 further Claim 8). The refrigerator of claim 1, wherein the cover body comprises: a door mounting part mounted on the main door; and a cover extending part that extends from the door mounting part and connects to the shaft cover part (see attached marked-up copy); (Claim 12). The refrigerator of claim 1, further comprising a sub-hinge plate 501 provided on the main door, the sub-hinge plate 501 including the sub-hinge shaft 501a, wherein the cover body of the sub-hinge cover 505 is provided above at least a portion of the sub-hinge plate 501; (Claim 13). The refrigerator of claim 2, further comprising: a main hinge plate 401 provided on the cabinet 10, the main hinge plate 401 including the main hinge shaft; and a main hinge cover 403 provided above the main hinge plate 401 and configured to cover at least a portion of the main hinge plate 401; (Claim 18). The refrigerator of claim 1, wherein the sub-door 50 comprises (such as shown in Figs. 7, 13-15) a cap decoration 54 defining a decoration opening 542 formed at an upper end of the sub-door 50, and wherein the circuit board (602-604) is located inside of the decoration opening; (Claim 19). The refrigerator of claim 18, wherein the sub-door 50 further comprises a decoration cover 543 configured to cover the decoration opening 542, and wherein the decoration cover 543 comprises: a cover body 544 provided at a top of the cap decoration 54; and a board mounting part 545 inserted into the decoration opening 542 and on which the circuit board (602-604) is provided; (Claim 20). The refrigerator of claim 1, wherein the panel assembly 21,60 comprises a display and is configured to .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘815 in view of US 2013/0026900 to Oh et al (hereinafter Oh).
Claim 14 of wherein the main hinge cover 503 comprises a main cover body mounted on the cabinet 10 and a main extending part 403a provided below the second shaft cover part, and wherein the wire 607 is to pass inside the main extending part 403a; (ii) Claim 15 of wherein an inner space is defined by the shaft cover part and the main extending part 403a, and wherein the wire 607 passes the inner space and is to connect with the control unit 14; (iii) Claim 17 of wherein the main hinge shaft, the second shaft cover part and the main hinge cover 403a are arranged along a direction parallel to the main hinge shaft, and are configured to communicate with each other
The differences being that Lee ‘815 fails to clearly disclose the limitations in (i) Claim 11; (ii) Claim 14 of the main extending part 403a provided above (instead of below) the second shaft cover part; (iii) Claim 16; (iv) Claim 17 of wherein the main hinge cover is configured to cover the second shaft cover part.  
Regarding (i), Oh discloses a refrigerator comprising a cabinet; a main door 310 configured to open and close at least a portion of the cabinet and defining a door opening, the main door being configured to rotate about a main hinge shaft; a sub-door 340 configured to open and close at least a portion of the door opening of the main door, the sub-door 340 being configured to rotate about a sub-hinge shaft; wherein a first wire 642 is inserted into the sub-hinge shaft, and a second wire 619 is inserted into the main hinge shaft (such as shown in Fig. 34).
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Oh, to modify Lee ‘815 to include the limitations in Claim 11 of wherein the wire comprises: a first wire that is to electrically connect with the circuit 
Regarding (ii), it would have been obvious and well within the level of one skilled in the art to modify Lee ‘815 to include the limitations (ii) Claim 14 of the main extending part 403a provided above (instead of below) the second shaft cover part, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. 
Regarding (iii)-(iv), since Lee ‘815, as modified, comprises the main extending part provided above the second shaft cover part, Lee ‘815, as modified, meets the limitations in (iii) Claim 16 of wherein the second shaft cover part is interposed between the main hinge shaft and the main extending part; and (iv) Claim 17 of wherein the main hinge cover is configured to cover the second shaft cover part.
Allowable Subject Matter
Claims 3-5, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
February 10, 2022

/HANH V TRAN/Primary Examiner, Art Unit 3637                                                                                                                                                                                                        


    PNG
    media_image1.png
    1110
    849
    media_image1.png
    Greyscale